Citation Nr: 1302101	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  11-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1993 and from May 2006 to September 2007.

This matter arises from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO granted entitlement to service connection for PTSD and assigned a 30 percent disability rating.  The Veteran timely appealed the initial rating.  In a January 2011 rating decision the RO increased the initial disability rating to 50 percent.  The Veteran perfected his appeal in March 2011 and requested a BVA videoconference hearing after receipt of a statement of the case earlier the same month.  


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative wrote that he wanted to withdraw the appeal with regard to the initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 50 percent for PTSD, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In this case, the Appellant filed a notice of disagreement in October 2009 to the RO's May 2009 rating which granted service connection for PTSD and assigned an initial 30 percent rating.  Thereafter the RO granted a 50 percent rating effective the date of initial entitlement in a January 2011 DRO decision.  He then timely submitted a signed VA-Form I-9 (Substantive Appeal Form) in January 2011 which included this issue on appeal, following the issuance of a statement of the case in January 2011.  The appeal was certified to the Board in October 2012, and a hearing was scheduled for January 14, 2013, with a letter notifying the Veteran of this hearing sent in November 2012.  

In a letter dated December 18, 2012 the Veteran's representative acknowledged the hearing date scheduled for January 14, 2013 and indicated that the Veteran wished to withdraw his entire appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal and it must be dismissed. 


ORDER

The appeal as to the claim for an initial rating in excess of 50 percent for PTSD is dismissed. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


